 

Exhibit 10.3

FIRST AMENDMENT

TO THE

THE FIRST NATIONAL BANK OF MIFFLINTOWN

AMENDED AND RESTATED

SALARY CONTINUATION AGREEMENT

DATED DECEMBER 31, 2008

FOR

JODY GRAYBILL

THIS AMENDMENT is entered into this 29th day of October, 2010, by and between
THE FIRST NATIONAL BANK OF MIFFLINTOWN (the “Company”), a national banking
association located in Mifflintown, Pennsylvania, and JODY GRAYBILL (the
“Executive”).

WHEREAS, the Company and the Executive executed the Second Amended and Restated
Salary Continuation Agreement on December 31, 2008, (the “Agreement”);

WHEREAS, Section 8.1 of the Agreement provides that the Agreement may be amended
upon mutual consent of the parties thereto; and

WHEREAS, the parties now desire to amend the Agreement for the purpose of
changing the Normal Retirement Benefit amount and Schedule A;

NOW, THEREFORE, it is agreed by and between the Company and the Executive as
follows:

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced as
follows:

2.1.1    Amount of Benefit.    The annual benefit under this Section 2.1 is
Fifty Six Thousand Dollars ($56,000).

Schedule A shall be deleted in its entirety and replaced by the Schedule A
attached hereto.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
indicated above.

 

EXECUTIVE:  

COMPANY:

 

 

THE FIRST NATIONAL BANK OF MIFFLINTOWN

 

/s/ Jody D. Graybill

  By  

/s/ John P. Henry, III

JODY GRAYBILL   Title  

Chairman

By execution hereof, First Community Financial Corporation consents to and
agrees to be bound by the terms and conditions of this First Amendment to the
Agreement.

 

ATTEST:  

CORPORATION:

 

   

FIRST COMMUNITY FINANCIAL

CORPORATION

 

/s/ Jennifer S. Kauffman

  By:  

/s/ John P. Henry, III

Title  

Asst. Secretary

  Title  

Chairman



--------------------------------------------------------------------------------

 

Plan Year Reporting

 

 

Salary Continuation Plan

Schedule A

Jody Graybill

 

Birth Date: 1/26/1965

 

Normal Retirement: 1/26/2030, Age 65

 

  Early Retirement  

1/26/2019

    Disability    

 

  Change in Control  

 

Pre-retire.

Death

Benefit

 

Annual2

Benefit

            

Annual Benefit2

Amount Payable at

Normal Retirement

Age

 

Annual Benefit2

Amount Payable at

Normal Retirement

Age

 

Annual Benefit2

Amount Payable at

Separation from

Service

 

Values

as of

  Age  

Based On

Accrual

 

Based On

Accrual

 

Based On

Accrual

 

Based On

Benefit

  (1)   (2)   (3)   (4)   (5)

Oct

   2010 1   45            0   9,875   3,105   56,000

Aug

   2011   46            0   13,467   4,473   56,000

Aug

   2012   47            0   17,166   6,053   56,000

Aug

   2013   48            0   20,651   7,731   56,000

Aug

   2014   49            0   23,934   9,512   56,000

Aug

   2015   50            0   27,025   11,404   56,000

Aug

   2016   51            0   29,937   13,411   56,000

Aug

   2017   52            0   32,680   15,543   56,000

Aug

   2018   53            0   35,264   17,806   56,000

Aug

   2019   54   37,697   37,697   20,209   56,000

Aug

   2020   55   39,989   39,989   22,760   56,000

Aug

   2021   56   42,148   42,148   25,469   56,000

Aug

   2022   57   44,182   44,182   28,344   56,000

Aug

   2023   58   46,097   46,097   31,397   56,000

Aug

   2024   59   47,901   47,901   34,638   56,000

Aug

   2025   60   49,600   49,600   38,079   56,000

Aug

   2026   61   51,201   51,201   41,732   56,000

Aug

   2027   62   52,708   52,708   45,610   56,000

Aug

   2028   63   54,128   54,128   49,728   56,000

Aug

   2029   64   55,466   55,466   54,100   56,000

Jan

   2030   65   56,000   56,000   56,000   56,000

 

1

The first line reflects just the initial values as of October 1, 2010.

 

2

The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 180 monthly payments.

Salary Continuation Plan for The First National Bank of Mifflintown -
Mifflintown, PA

424851 60505 479983 v10.10.06 10/26/2010:14 SCP-E





--------------------------------------------------------------------------------

 

Plan Year Reporting

 

 

Salary Continuation Plan

Schedule A

Jody Graybill

 

Birth Date: 1/26/1965

 

Normal Retirement: 1/26/2030, Age 65

 

Early Retirement

1/26/2019

  Disability  

 

Change in Control

 

Pre-retire.

Death

Benefit

 

Annual2

Benefit

             Annual Benefit2
Amount Payable at
Normal Retirement
Age  

Annual Benefit2

Amount Payable at
Normal Retirement
Age

 

Annual Benefit2

Amount Payable at
Separation from
Service

 

Values

as of

  Age  

Based On

Accrual

 

Based On

Accrual

 

Based On

Accrual

 

Based On

Benefit

  (1)   (2)   (3)   (4)   (5)

 

* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

Salary Continuation Plan for The First National Bank of Mifflintown -
Mifflintown, PA

424851 60505 479983 v10.10.06 10/26/2010:14 SCP-E